Citation Nr: 0612791	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-34 868A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen entitlement to service connection for residuals of 
electric shock.

3.  Entitlement to service connection for back injury.

4.  Entitlement to service connection for peripheral 
neuropathy due to herbicide exposure.

5.  Entitlement to service connection for a dental condition.
  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1963 to 
August 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection claims for PTSD, 
a back injury, peripheral neuropathy due to herbicide 
exposure, and a dental condition.  The RO also denied service 
connection for residuals of electric shock injury, finding 
that the veteran had not submitted new and material evidence 
to reopen his claim.  The claims file subsequently was 
transferred to the RO in Oakland, California.  Irrespective 
of the RO's action, the Board must decide whether the veteran 
has submitted new and material evidence to reopen the claim 
of service connection for electric shock injury.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The issue of service connection for a psychiatric disability, 
to include PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  In September 1992, the RO denied service connection for 
electric shock injury on the basis that there was no evidence 
showing this condition was incurred in or aggravated by 
military service.  The veteran was notified of this decision 
and his procedural rights, but did not perfect a timely 
appeal.

2.  Evidence received since the September 1992 RO decision is 
cumulative and redundant, and does not raise a reasonable 
possibility of substantiating the claim of service connection 
for electric shock injury.

3.  A back disability was not diagnosed within one year after 
discharge from service, or for many years thereafter.

4.  There is no competent medical evidence of record relating 
the veteran's current back disability to service.

5.  The record shows the veteran had Vietnam service; but 
there are no medical findings of peripheral neuropathy.

6.  The veteran does not have a dental condition resulting 
from a combat wound or other service trauma.

7.  The veteran was not a prisoner of war during service.

8.  The veteran has no adjudicated service-connected 
compensable dental disabilities, nor does the evidence show 
that he has a dental condition clinically determined to be 
complicating a medical condition currently being treated by 
VA.

9.  The veteran is not rated as totally disabled, and he is 
not a Chapter 31 vocational rehabilitation trainee.


CONCLUSIONS OF LAW

1.  The September 1992 RO decision denying the claim of 
service connection for residuals of electric shock injury is 
final.  38 U.S.C.A. §§ 5108, 7105 (West 2002).

2.  The evidence received subsequent to the September 1992 RO 
decision is not new or material, and the claim of service 
connection for residuals of electric shock injury remains 
closed.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2005).

3.  A back disability was not incurred in or aggravated by 
service, nor may its incurrence or aggravation therein be 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

4.  Peripheral neuropathy was not incurred in or aggravated 
by service, nor may its incurrence or aggravation therein be 
presumed.  38 U.S.C.A. §§ 1110, 1116(a)(3), 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (e), 3.313(a) 
(2005).

5.  The criteria for entitlement to service connection for 
dental disorder for the purposes of compensation is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.381 (2005).

6.  The criteria for entitlement to VA outpatient dental 
treatment have not been met. 38 U.S.C.A. §§ 1110, 1712, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.381, 17.161 (2005).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claims and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a December 2002 VA letter, 
prior to the April 2003 rating decision.  The veteran was 
notified of the evidence necessary to substantiate his 
service connection claims for a back injury, peripheral 
neuropathy, and a dental condition, and specifically was 
notified of the evidence necessary to reopen a claim of 
service connection for neurological damage due to 
electrocution based on new and material evidence.  The RO 
noted that the veteran's claim previously had been denied 
because electric shock was not shown in service, nor was 
there any evidence of post-service residuals.  The RO further 
indicated that in order to reopen the claim, the veteran had 
to submit evidence showing that residuals of electric shock 
were incurred in or aggravated by service.  This satisfied 
the notice requirements pursuant to Kent v. Nicholson, No. 
04-181 (Vet. App. March 31, 2006).  

The RO also notified the veteran of the responsibilities of 
VA and the veteran in developing the record.  Specifically, 
the RO notified the veteran that VA would obtain all relevant 
evidence in the custody of a Federal department or agency.  
The RO notified the veteran of his responsibility to respond 
in a timely manner to VA's requests for specific information 
and to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to advise VA of any additional information or 
evidence so that VA could attempt to obtain the records.  The 
RO notified the veteran again in February 2003 and July 2004.

During the pendency of this appeal, the CAVC further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is granted.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
December 2002 letter did not provide the veteran with notice 
of the laws regarding degrees of disability or effective 
dates for any grant of service connection.  However, since no 
disability ratings or effective dates for award of benefits 
will be assigned, as discussed below, any defect with respect 
to the content of the notice requirement was non-prejudicial.

The Board also notes that the December 2002 VA letter 
notified the veteran that he had 30 days from the date of the 
letter to respond.  The veteran was further advised that if 
he did not respond by the end of the 30-day period, his 
appeal would be decided based on the information and evidence 
currently of record.  In a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Court found that the 30-day period provided in § 3.159(b)(1) 
to respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response. 

The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)), however, amended section 5103(b) to 
provide that the one-year limitation in that section should 
not be construed to prohibit VA from making a decision on the 
claim before the expiration of the one-year period.  This 
section of the Veterans Benefits Act of 2003 also provides 
that nothing in the section should be construed to require 
re-notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, as previously mentioned, there is no 
defect with the VCAA notice given to the veteran in this 
case.

In the April 2003 rating decision, November 2003 statement of 
the case, and January 2005 supplemental statement of the 
case, the RO notified the veteran of the laws and regulations 
pertaining to service connection and reopening claims based 
on new and material evidence, and provided a detailed 
explanation why service connection was not warranted for a 
back injury, peripheral neuropathy due to herbicide exposure, 
a dental condition, and residuals of electric shock under the 
applicable laws and regulations based on the evidence 
provided.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In the present case, the evidence includes service medical 
records and private medical records dated from 1983 to 2002.  
The veteran indicated that he had received additional private 
treatment that is not reflected in the claims file.  The RO 
requested this information in December 2002 and February 
2003, but the letters either were returned as undeliverable, 
or the doctor did not respond.  The veteran was notified of 
these attempts in December 2002 and February 2003, but he did 
not provide the correct addresses or the medical records.  
The CAVC has held that the duty to assist "is not always a 
one-way street" and that, "[i]f a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190 
(1991), at 193.  Based on the above, the Board finds that 
reasonable efforts have been made to obtain all available 
evidence.  Moreover, there are no additional medical 
treatment records necessary to proceed to a decision in this 
case.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

However, as discussed below, there is no evidence that a back 
injury, peripheral neuropathy, a dental condition, or 
residuals of electric shock were incurred in or aggravated by 
service.  Under these circumstances, the VCAA's duty to 
assist doctrine does not require that the veteran be afforded 
medical examination.  See Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003) (VA was not required to provide the veteran 
with a medical examination absent a showing by veteran of a 
causal connection between the disability and service).  In 
this regard, there is no reasonable possibility that a VA 
examination would aid in substantiating the claims.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Upon a review of the claims folder, the Board finds that the 
veteran and his representative were notified of the evidence 
and information necessary to substantiate his claim for 
service connection; were notified of the respective 
responsibilities of VA and himself as it pertained to who was 
responsible for obtaining such evidence; and also were 
notified to submit all relevant evidence he had to the RO.  
Additionally, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issue of service connection is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.



New and material evidence for service connection for electric 
shock

The RO originally denied service connection for electric 
shock injury by rating decision in September 1992.  Evidence 
considered at that time included the service medical records 
and private medical records dated from 1983 to 1987, which 
were negative for any electric shock injury or residuals.    

The RO denied the veteran's claim of service connection for 
electric shock injury in September 1992, on the basis that 
there was no evidence this condition was incurred in or 
aggravated by military service.  The veteran was notified of 
this decision and his procedural rights in October 1992.  
After filing a notice of disagreement, the veteran was 
furnished with a statement of the case and notified that in 
order to perfect the appeal, he must submit a VA Form 9 
substantive appeal within 60 days.  The veteran, however, did 
not submit a VA-Form 9.  As such, the September 1992 rating 
decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.201, 20.202, 20.302 (a).  

The veteran filed a claim to reopen service connection for 
residuals of electric shock in May 2002.  He stated that in 
August 1965 while on patrol for maintaining the runway 
lights, he discovered some disconnected coupling and 
attempted to reconnect them, failing to notice that the cable 
insulation had become worn away.  He stated that he received 
a full charge from the generator powering the lights, and had 
it not been for a nearby worker who kicked him loose from the 
wires, he would have died.  He recalled that he was treated 
at the military dispensary in Quinhon, Republic of Vietnam 
and that he currently suffers from neurological damage due to 
the electrocution.  The veteran did not submit any other 
evidence relating to treatment for electric shock residuals.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302(a), 
20.1104 (2005).  However, if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App. 145 
(1991).  

Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence cannot be cumulative or redundant 
of the evidence already of record when the last final denial 
of the claim was made, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).

The Board finds that the veteran's May 2002 statement is not 
new and material.  The evidence is not new because the 
veteran previously indicated that he had been electrocuted, 
while serving in Vietnam; and the RO considered this in its 
previous rating decision.  38 C.F.R. § 3.156(a).  The 
evidence also is not material because with no supporting 
medical documentation, as a lay person, the veteran's 
statement does not raise a reasonable possibility of 
substantiating his service connection claim for residuals of 
electric shock injury.  38 C.F.R. § 3.156(a).  The veteran is 
not a medical expert and thus is not qualified to make 
medical assessments on the origins of his claimed condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the Board finds that the evidence is neither new 
nor material and the veteran's service connection claim for 
residuals of electric shock remains closed.

Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  Service connection also may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

I.  Service connection for back injury

The veteran contends that his in-service duties required him 
to take 55-gallon drums of oil down from a stack reserve 
depot and pump the contents into a container, which would be 
driven to an aircraft.  He stated that in August 1965 he 
severely strained his back on at least two occasions.  He 
also noted that after service he reinjured his back while 
working and had to have three back surgeries; but asserts 
that if he had not injured his back in service he would not 
have suffered reinjury.

Initially, the evidence shows a current back disability.  

A July 1983 private medical record shows a finding of spinal 
stenosis on the right at the L5 level, with some effects 
extending down to the L5-S1 exiting nerve root, as well as 
hypertrophic spurring secondary to arthropathy at the facet 
joint.  Previous reports also were noted to show a May 1982 
lumbar laminectomy with discectomy and a November 1982 total 
laminectomy L5, decompression of nerve L4-5 and L5-S1 with 
removal of facet joint stenosis and excision of disc at the 
lumbosacral level.  

A November 1984 private medical record shows a diagnosis of 
status post-operative for herniated fifth lumbar disc, and 
status post-operative for extensive posterior laminectomy and 
repeat removal of L5 disc material; congenital anomalies; and 
degenerative changes of the lumbar spine.  

A September 1987 private x-ray examination report shows 
laminectomy of L5 with evidence of fusion occurring from L4 
to L5 to sacrum.  The lateral view revealed narrowing of L5-
S1 and slight narrowing of L4-L5.  The record also notes the 
veteran underwent a third surgical procedure in March 1985 
for a transverse process fusion from L4 to sacrum bilateral.  

The next issue is whether there is evidence of any in-service 
incurrence of a back disability.

One month after entry into service, a September 3, 1963 
service medical record shows complaints of constant pain at 
the base of the spine.  The veteran claimed that he had 
injured his back on the job two years ago and had been told 
he had growths on the spine, which was noted as probable 
spina bifida.  Subsequent September 1963 records show 
findings of moderate spasticity of the left paravertebral 
musculature with no pathology to account for symptoms.  A 
September 23, 1963 orthopedic clinical note shows a finding 
of local tenderness at L5-S1 without leg radiation.  The x-
ray examination showed spina bifida occulta S1.  The 
impression was low back pain, mild.  

Upon review, there is no probative evidence of any in-service 
incurrence of a back disability that is eligible for VA 
compensation.  The CAVC has determined that "spina bifida 
occulta, a congenital condition, is noncompensable under 
applicable law." Firek v. Derwinski, 3 Vet. App. 145, 146 
(1992).  Additionally, congenital or developmental defects 
are not "diseases or injuries" within the meaning of 
applicable statutes and regulations. 38 C.F.R. § 3.303(c).  
While service connection may be warranted where a congenital 
or developmental defect is subject to a superimposed injury 
or disease during service, there is no indication in the 
service medical records that the veteran suffered additional 
injury in service, as the only disabling pathology associated 
with the veteran's complaints of back pain was spina bifida.  
See VAOPGCPREC 82-90, 56 Fed. Reg. 45, 711 (1990).  A June 
1965 separation examination report shows a normal spine 
examination.    

There also is no other medical evidence relating the 
veteran's current back disability to service.  The first 
finding of a back disability is not until 1982, which is 17 
years after service.  Thus, service connection is not 
warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 
3.309.  Additionally, private medical records dated from July 
1983 to October 2002 note an intercurrent back injury in 
October 1981.  A September 1987 private medical record shows 
that the veteran injured his back when trimming shrubs and 
loading them into a truck with a pitchfork.  This record also 
shows that he had been a ground maintenance person for 17 
years and that his work consisted of doing various heavy jobs 
requiring lifting and bending.

Although the veteran has argued that his current back 
disability is related to service, this is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the medical evidence of record, which does not show any 
relation between the veteran's current back disability and 
service.

In sum, the service connection claim for a back injury is 
denied.  In making this decision, the Board has considered 
the benefit of the doubt doctrine; however, as the evidence 
is not equally-balanced, in this regard, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.

II.  Service connection for peripheral neuropathy due to 
herbicide exposure 

The veteran contends that he was exposed to herbicides during 
his service in Vietnam.  He further notes that since he has 
been out of service, he has had ongoing tingling in both 
hands and feet and has had to watch where he walks to keep 
from stumbling and falling.  He also indicates that he can no 
longer depend on feeling in his hands and feet.  He thus 
contends that he currently has peripheral neuropathy as a 
direct result of his service, thus entitling him to 
disability compensation.

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted. See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents. Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 
3.307, 3.309).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii) (2005).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma. 38 C.F.R. § 3.309(e) 
(2005).  VA's Secretary has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted. See Notice, 61 Fed. Reg. 414,421 (1996); see 
also 67 Fed. Reg. 121, 42,600 (June 24, 2002).

The service personnel records show that the veteran served in 
the Republic of Vietnam from October 10, 1964 to August 14, 
1965.  Thus, exposure to herbicides is presumed.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 
3.307, 3.309). 

However, the record does not show any medical findings of 
peripheral neuropathy.  

A November 1984 private medical record shows that sensation 
of the upper and lower extremities was intact bilaterally.  
Radial pulses and pedal and ankle pulses also were intact 
bilaterally.  

A September 1987 private medical record shows that 
neurological examination of the upper extremities was not 
remarkable; and lower extremities revealed the deep tendon 
reflexes to be brisk and equal.  There were no sensory 
deficits to pinprick sensation; and circulation was 
satisfactory to both lower extremities.  The examiner noted 
that on several occasions, the veteran seemed to slip off the 
examination table as if to lose his balance or give the 
impression of weakness involving his right leg, but never 
actually fell to the ground or completely lost his balance.  
The examiner found that these postures during the interview 
seemed exaggerated.  

As the record does not show any medical findings of 
peripheral neuropathy, service connection for this condition 
is not warranted.  Service connection cannot be granted if 
there is no present disability.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  The Court has held that a 
condition or injury occurred in service alone is not enough; 
there must be a current disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  In the absence of proof of a present disability, 
there can be no valid claim.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Although the veteran has argued that he currently has 
peripheral neuropathy as a result of exposure to herbicides 
in service, this is not a matter for an individual without 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Thus, while the Board has considered the 
veteran's lay assertions, they do not outweigh the medical 
evidence of record, which does not show any current findings 
of peripheral neuropathy.

In sum, the service connection claim for peripheral 
neuropathy as due to herbicide exposure is denied.  In making 
this decision, the Board has considered the benefit of the 
doubt doctrine; however, as the evidence is not equally-
balanced, in this regard, it does not apply.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.

III.  Service connection for dental disorder for the purposes 
of compensation 

The veteran asserts that while in service a dentist told him 
he might have future dental problems, so he extracted 19 
teeth from both the upper and lower jaw, and then fitted him 
with partial plates.  He noted that during the rest of 
service he had the plates adjusted when needed and that since 
service he has been seen by several dentists and has had all 
the remaining upper teeth and most of the lower teeth 
extracted.  He thus seeks VA dental treatment.

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal (i.e., gum) disease will 
be considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2005).  
The rating activity will consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  When 
applicable, the rating activity will determine whether the 
condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  
38 C.F.R. § 3.381(b) (2005). 

The service medical records show a September 1963 diagnosis 
of pulpitis #9 and extraction of #1, 2, 5, 7, 9, 17, 18, 22-
24, 31.  Additional dental records dated from October 1963 to 
August 1964 show diagnosis and treatment for caries in #6, 
10-12, 29.  An August 1964 dental examination report shows 
the veteran was fitted with a partial upper for esthetics, 
which was not adequate for mastication.  

A June 1965 separation examination report shows 11 upper 
teeth missing and 9 lower teeth missing.  Under the section 
entitled, remarks and additional defects and diseases, the 
examiner wrote Class P, maximum medical improvement.  On his 
report of medical history, the veteran denied any severe 
tooth or gum trouble.

The veteran does not claim, nor does the evidence otherwise 
show, that he sustained dental trauma in service.  VA 
regulations provide that mere treatment in service, e.g., 
bleeding gums, extracting teeth, abscesses etc., is not 
tantamount to "Class II(a)" dental trauma as this term is 
defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 
17.123(c)).  See VAOPGCPREC 5-97 (Jan. 22, 1997; revised Feb. 
25, 1997).  Therefore, the extraction of teeth in service by 
VA cannot be service connected for the purposes of 
compensation.

The evidence also does not show, nor has the veteran alleged 
improper dental treatment in service; and even if the veteran 
had not received optimal dental treatment during active duty, 
he still would not be entitled to service connection, as such 
failure does not constitute service trauma under VAOPGCPREC 
5-97 (the term "service trauma" does not include the intended 
effects of treatment provided during the veteran's military 
service).

In sum, the veteran is not entitled to service connection for 
a dental disorder for compensation purposes, as a matter of 
law.  When, as here, the law is dispositive of the claim, it 
should be denied because of lack of entitlement under the 
law.  This is analogous to Rule 12(b)(6) of the Federal Rules 
of Civil Procedure for failure to state a claim upon which 
relief can be granted.  See Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).

IV.  Entitlement to VA outpatient dental treatment 

Generally, a veteran is entitled to VA outpatient dental 
treatment if he qualifies under one of the categories 
outlined in 38 U.S.C.A. § 1712 (West Supp. 2005) and 38  
C.F.R. § 17.161 (2005).

A veteran will be eligible for Class I VA outpatient 
treatment if he has an adjudicated compensable service-
connected dental condition.  38 U.S.C.A. 1712(b)(1)(A); 38 
C.F.R. § 17.161(a).  In this case, however, the record shows 
that the veteran is not service-connected for any dental 
condition.  See e.g., 38 C.F.R. § 4.150 (2005).

Class II eligibility extends to veterans having a 
noncompensable service-connected dental disorder, subject to 
various conditions.  Where a veteran has a service-connected 
noncompensable dental condition or disability shown to have 
been in existence at the time of discharge or release from 
active service, which took place before October 1, 1981, one-
time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release.  In this case, the veteran, who was discharged in 
1965, filed this claim in 2002; therefore, this claim is 
untimely under this eligibility category.

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma will be eligible for 
VA dental care on a Class II (a) basis. 38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  In essence, the 
significance of a finding that a noncompensable service-
connected dental condition is due to dental trauma, as 
opposed to other causes, is that VA provides any reasonably 
necessary dental treatment, without time limitations, for 
conditions which are attributable to the service trauma, 
whereas other service-connected noncompensable dental 
conditions are typically subject to limitations of one-time 
treatment and timely application after service. 38 U.S.C.A. § 
1712; 38 C.F.R. § 17.161 (2005).   

In this case, however, the record contains no evidence that 
the veteran currently has a dental condition that resulted 
from combat wounds or other service trauma, nor does he so 
contend.  He essentially asserts that he had some teeth 
removed in service and now is entitled to VA treatment.  As 
noted above, however, the term "service trauma" does not 
include the intended effects of therapy or restorative dental 
care and treatment provided during a veteran's military 
service.  VAOPGCPREC 5- 97, 62 Fed. Reg. 15,566 (1997); see 
also 38 C.F.R. § 3.306(b)(1) (2005).  Thus, the Board must 
find that the veteran is not eligible for VA dental care on a 
Class II (a) basis.

Another category of eligibility, Class II (b) or (c) 
eligibility, extends to veterans having a service-connected 
noncompensable dental condition or disability and who were 
detained or interned as prisoners of war.  38 C.F.R. § 17.161 
(d), (e) (2005).  Again, however, neither the contentions of 
the veteran nor the evidence of record contains any 
indication that this eligibility category is applicable.

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include Class III eligibility, which 
extends to those veterans having a dental condition 
clinically determined to be complicating a medical condition 
currently being treated by VA, veterans whose service-
connected disabilities are rated as totally disabling, and 
some veterans who are Chapter 31 vocational rehabilitation  
trainees.  38 C.F.R. § 17.161(g), (h), (i) (2005).

In this case, the record shows that the veteran does not have 
service-connected disabilities rated as totally disabling, 
nor is he a Chapter 31 vocational rehabilitation trainee.  38 
C.F.R. § 17.161 (h), (i) (2005).  In addition, the evidence 
does not establish that the veteran currently has a dental 
condition clinically determined to be complicating a medical 
condition being treated by VA.  In that regard, the Board 
notes that the evidence does not show any VA dental 
treatment.  The veteran has not provided any information 
about where he received outpatient dental treatment, let 
alone dental treatment based on a determination that his 
dental condition was complicating a service-connected 
disability.  Moreover, he has not contended, and the record 
does not show, that his extracted teeth have been clinically 
determined to be complicating a service-connected disability.

In summary, after careful review of the record, the Board 
finds that the criteria for eligibility to receive VA 
outpatient dental treatment have not been met.  The benefit 
of the doubt doctrine is not for application where, as here, 
the weight of the evidence is against the claim.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence has not been submitted to reopen 
entitlement to service connection for residuals of electric 
shock, and the claim remains closed.

Entitlement to service connection for back injury is denied.

Entitlement to service connection for peripheral neuropathy 
due to herbicide exposure is denied.

Entitlement to service connection for dental disorder for the 
purposes of compensation is denied.

Entitlement to service connection for dental disorder for the 
purpose of obtaining VA outpatient dental treatment is 
denied.





REMAND

The veteran seeks service connection for PTSD.  He contends 
that his stressors include his unit coming under rocket, 
mortar, and small arms fire while serving in Quinhon, 
Republic of Vietnam.  On his original claim he indicated that 
his PTSD was incurred in November 1964.  He later stated that 
his stressors took place between November 1964 to August 
1965.  

The veteran's personnel records show that he served in the 
Republic of Vietnam from October 10, 1964 to August 14, 1965 
and was assigned to 92nd AVN CO APO SF 96238 (USARPAC).  The 
service medical records also show he was referred to "mental 
hygiene" in September 1963.

Post-service records include a July 1983 private medical 
record noting symptoms of severe depression, including 
excessive fatigue, difficulty sleeping, occasional crying 
spells, and some difficulty with concentration, memory, and 
irritability.  A November 1984 private medical record also 
shows a history of psychiatric abnormality.  Additionally, a 
March 2003 Vet Center treatment report shows a diagnosis of 
PTSD, although this diagnosis was not related to the above-
mentioned claimed stressors.  October 2004 VA mental health 
clinic records further show a provisional diagnosis of PTSD, 
but also do not note any claimed in-service stressors.  

Although the veteran has provided sufficient information to 
conduct a search, the RO has not requested any information to 
verify in-service stressors from the veteran's unit records 
from National Archives.  VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (a) (West 
2002); 38 C.F.R. § 3.159(c), (d).  If the veteran's presence 
in areas of documented combat can be verified, this would be 
sufficient to find that he was exposed to combat stressors, 
even without the explicit documentation of his participation 
in specific historic events.  See Pentacost v. Principi, 16 
Vet. App. 124 (2002). 

Additionally, as the record shows in-service findings of 
being referred to "mental hygiene" and post-service 
findings dated from 1983 to 2004 showing a current 
psychiatric disorder, the RO should provide a VA examination 
to determine whether these are related.  See 38 U.S.C.A. § 
5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ensure that the 
notice requirements are satisfied in 
accordance with 38 U.S.C.A. §§ 5103, and 
5103A, and Dingess/Hartman v. Nicholson,  
19 Vet. App. 473 (2006).

2.  The AMC/RO should contact the National 
Archives and request copies of the 
veteran's unit records for the 92nd AVN CO 
APO SF 96238 (USARPAC) in Quinhon, 
Republic of Vietnam, dated from October 
10, 1964 to August 14, 1965.  All attempts 
to secure all of the requested evidence, 
as well as any records obtained should be 
associated with the claims file.  If, 
after making reasonable efforts to obtain 
the named records, the records are 
unavailable, the AMC/RO must notify the 
veteran and (a) identify the specific 
records the AMC/RO is unable to obtain; 
(b) briefly explain the efforts that the 
AMC/RO made to obtain those records; and 
(c) describe any further action to be 
taken by the AMC/RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

3.  After completion of #1-2, the AMC/RO 
should schedule the veteran for a VA 
examination to determine the nature, 
etiology, severity, and date of onset of 
any psychiatric disorder, to include PTSD.  
The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran and do the following:  

(a)  Determine whether the veteran has a 
diagnosis of PTSD, or any other 
psychiatric disorder, in conformance with 
4th Edition of the Diagnostic and 
Statistical Manual of the American 
Psychiatric Association.

(b)  In so doing, provide an opinion as to 
whether it is very likely, as likely as 
not, or highly unlikely, that the 
veteran's PTSD diagnosis, or any other 
psychiatric disorder, is related to 
service, including any verified stressors.  

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should indicate 
so and provide an explanation.

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO should 
re-adjudicate the veteran's claim.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must notify the veteran of all 
relevant actions taken on his claim for 
benefits, and summarize the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


